Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments, see REMARKS, filed May 9, 2022, with respect to claims  1, 5, 9, 10, 13-15, 18, 23-29 and 32 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 1, 5, 9, 10, 13-15, 18, 23-29 and 32 has been withdrawn. 


Allowable Subject Matter
Claims 1-32 are allowed, and are renumbered claims 1-9, 11, 10, 12-17, 24, 25, 18, 26-32 and 19-23, respectively.
The following is an examiner’s statement of reasons for allowance:
Consider claim 1, the most relevant prior art of record, Myllymaki et al. (US 2004/0072577 A1) in view of Struckman (US 7,119,739 B1), and in view of Draganov et al. (US 9,304,184 B1), fails to specifically show, disclose, or suggest calibrating during the operation of the digital receiver to determine a channel model; creating a statistical likelihood function modeling receiver noise to determine model channel parameters or prior channel uncertainty; and saving target reflector/emitter parameters to be reused for dynamic tracking; and using Bayesian particle filtering or Maximum Likelihood Methods to update mixture models for unknown parameters.
Myllymaki et al. show and disclose a method of parameter estimation in a multi-channel signal environment system where a plurality of receive antennas receive signals from one or more transmitters that transmit a signal or wave that is reflected from one or more targets, or receive antennas that receive directly from the transmitters, whose received signals are processed over multiple frequencies or channels by a digital receiver; calibrating before the operation of the digital receiver (a method for estimating a receiver's location (X) in a wireless communication environment (RN) having several channels. Each channel has at least one signal parameter (V) that varies with location (X) differently from the other channels. The calibration data (CD) serve as a basis for a statistical model (SM) of the signal parameters (V) versus a receiver's location. A set of observed signal parameters (CO) is determined, the set comprising at least one signal parameter (V) for each of several channels at the receiver's location (X). A location estimate (LE) approximating the location (X) of the receiver (R) is determined on the basis of the statistical model (SM) and the set of observed signal parameters (CO) [abstract]).
Struckman shows and discloses comparing received antennas array voltages to an analytic or table driven channel model from a calibrated template without only relying on information lossy intermediate steps such as delay time of arrival or angle of arrival measurements (a method for improving directional measurements made using a direction finding antenna array and receiver, wherein the transformed radio frequency signals are stored as complex voltage waveforms, and further comprising the step of; comparing the voltages received by the direction finding antenna array in actual use and in complex form to voltages in complex form stored in the calibration table by pattern matching to make accurate direction finding measurements [claims 1 and 3]).
Draganov et al. show and disclose creating a statistical likelihood function modeling receiver noise; and using Bayesian particle filtering or Maximum Likelihood Methods (a method for increasing accuracy of geolocation based on timing measurements of RF signal, wherein the measured correlation values are assumed to be generated by the noise and (at least for some correlators) by the direct and scattered signal. Using the statistical properties of noise and the scattered signal (which are preset in the receiver for typical environments), the present disclosure computes the most likely partition of measured values into noise and signal 720. The Bayesian likelihood associated with this partition is calculated 730 [abstract, and col. 23 line 50- col. 24 line 2]).
Myllymaki et al. and Struckman, as modified by Draganov et al., however, lack the claimed features of calibrating during the operation of the digital receiver to determine a channel model; creating a statistical likelihood function modeling receiver noise to determine model channel parameters or prior channel uncertainty; and saving target reflector/emitter parameters to be reused for dynamic tracking; and using Bayesian particle filtering or Maximum Likelihood Methods to update mixture models for unknown parameters, therefore these limitations, in conjunction with the other limitations recited in claim 1, are novel and unobvious over the combination of Myllymaki et al., Struckman and Draganov et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIME M HOLLIDAY whose telephone number is (571)272-8618. The examiner can normally be reached Monday-Friday, 7:30am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME M HOLLIDAY/Examiner, Art Unit 2641